Order denying motion for leave to serve amended complaint reversed upon the law, with ten dollars costs and disbursements, and motion granted, without costs, upon condition that, within ten days from service of the order entered herein, appellant pay all taxable costs to date; date of issue to remain the same; otherwise, order affirmed, with ten dollars costs and disbursements. Plaintiff was entitled to the relief sought, but because of delay it should be upon condition of payment of costs to date. Appeal from order denying motion for reargument dismissed, without costs. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.